Judgment unanimously affirmed. Memorandum: Defendant’s sole contention on appeal from his conviction for criminal possession of stolen property, second degree, arising from alleged possession of a stolen credit card, is that the trial court unduly restricted his summation by prohibiting him from contending that defendant may have possessed the card as a result of mistake. During the People’s case the prosecution had made an offer to prove as part of its case certain prior convictions. Inasmuch as the defendant had not urged mistake or accident or any other defense which would make such proof admissible (see, e.g., People v Molineaux, 168 NY 264, 293, 300-305), the court correctly declined the offer. Prior to summation the court ruled that if defense counsel raised the defense of mistake on summation, it would permit the People to introduce proof of defendant’s prior convictions to rebut that defense. Under the circumstances the ruling was entirely proper. (Appeal from judgment of Supreme Court, Erie County, Flynn, J. — criminal possession of stolen property, second degree.) Present — Hancock, Jr., J. P., Doerr, Boomer, Green and Moule, JJ.